Citation Nr: 1045929	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-40 299	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lower back disorder, 
to include as secondary to service-connected disabilities of the 
left ankle and right tibia and fibula.

2.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left ankle.

3.  Entitlement to a compensable evaluation for healed fractures, 
right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1957 to June 1959.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that continued the 20 percent evaluation for traumatic arthritis, 
left ankle and the noncompensable evaluation for healed fractures 
of the right tibia and fibula, and denied service connection for 
the lower back disorder, to include as secondary to the service-
connected ankle and healed fracture disabilities.  The Veterans 
claims file is now in the jurisdiction of the Detroit, Michigan 
RO.

In October 2010 the Veteran testified before the undersigned at a 
Travel Board hearing held at the RO.  A transcript is 
incorporated into the record.  The Veteran submitted additional 
evidence at the hearing with a signed waiver of RO review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

In statements of record and in his testimony, the Veteran 
indicated that he seeks treatment for his service-connected 
disabilities at the VA Medical Center (VAMC) in Detroit.  Upon a 
complete review of the claims file, the Board finds no recent VA 
treatment records.  As such records are constructively of record 
and may be pertinent to the claim, all relevant VA treatment 
records must be obtained and included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

At the October 2010 hearing the Veteran testified that his left 
ankle and right tibia and fibula disabilities are worse than when 
he was afforded a VA examination in April 2008.  Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (finding that where the record does 
not adequately reveal the current state of a claimant's 
disability, fulfillment of the duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence which adequately addresses the level 
of impairment since the previous examination).  The February 2008 
VA spine examination report only includes an opinion regarding 
whether the low back disability was caused or aggravated by the 
service-connected left ankle disability.  However, the Veteran 
has also asserted that his low back disability may be related to 
his service-connected right tibia and fibula disability.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2008 VA 
examination is inadequate as the opinion did not address both 
theories of secondary service connection.  It is also notable 
that neither the February 2008 VA spine examination report nor 
the April 2008 VA joints examination report indicated claims file 
review.  Therefore, the Veteran should be afforded current, 
sufficient examinations.

The Board notes that the Veteran's left ankle disability is 
currently rated under Diagnostic Code (Code) 5271 at the maximum 
20 percent level.  At the hearing, the Veteran's representative 
argued that since he is at the maximum schedular rating under 
this Code, the disability should be referred for extraschedular 
evaluation.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the United 
States Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, "the regulation does not preclude the Board from 
considering whether referral to the appropriate first-line 
officials is required."  Floyd, 9 Vet. App. at 95.  The Court 
has set forth a three-step analysis for determining whether an 
extraschedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Thun, 22 Vet. App. 
at 115.  Since the Veteran indicated that his left ankle 
disability has gotten worse since the April 2008 VA examination, 
it is unclear whether the available schedular evaluations are 
adequate to evaluate the disability; hence, the VA examination 
must be completed prior to determining whether the left ankle 
claim should be referred for extraschedular evaluation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain any updated VA records showing 
treatment for the left ankle, right tibia and 
fibula, and lower back disorder that have not 
been associated with the claims file.  

2.  Afford the Veteran a VA examination to 
determine the current level of impairment of 
the service-connected left ankle and right 
tibia and fibula disabilities.  Any tests 
deemed necessary should be conducted, any 
necessary consultations should be completed, 
and all clinical findings should be reported 
in detail.  The examiner must review the 
Veteran's claims file and must explain the 
complete rationale for all opinions expressed 
and conclusions reached.  

The examiner is asked to describe:

A)  The range of motion of the ankle joints 
and the right knee, including any functional 
loss due to pain or painful motion (supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion) as well as weakness, excess 
fatigability, incoordination or pain on 
movement.  Any additional functional loss 
should be expressed in terms of additional 
limitation of motion.

B)  The examiner should indicate whether the 
Veteran demonstrates malunion of the right 
tibia and fibula, and if so, whether any 
accompanying knee or ankle disability is best 
described as slight, moderate, or marked.  
The examiner should also indicate whether the 
Veteran has nonunion of the tibia and fibula 
with loss of motion, requiring a brace.  

3.  Afford the Veteran a VA examination to 
determine the etiology of the Veteran's lower 
back disorder.  The examiner must review the 
Veteran's claims file and must explain the 
complete rationale for all opinions expressed 
and conclusions reached.  

The examiner is asked to provide an opinion 
on the following question: 

Is it at least as likely as not that any 
diagnosed lower back disorder was either (i) 
caused or (ii) aggravated by (increased in 
severity due to) the Veteran's service-
connected traumatic arthritis of the left 
ankle or service-connected healed fractures 
of the right tibia and fibula.  If the 
opinion is that either his service-connected 
left ankle disability or right tibia and 
fibula disability aggravated the lumbar spine 
disability, the examiner should specify, so 
far as possible, the degree of disability 
(pathology/impairment) resulting from such 
aggravation.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

4.  After the above development is completed, 
re-adjudicate the claims, including 
considering whether referral for an 
extraschedular rating for the service-
connected left ankle disability is warranted.  
If any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



